CONCURRING OPINION OF
WATSON, X
I concur in the conclusion that the judgment herein must be affirmed. The rules of the fourth circuit court, unlike those in force in the first circuit, do not require that the statute of limitations shall be specially pleaded (see my concurring opinion in Silverhorn v. Ins. Co., ante 167), and in my opinion an answer of general denial, accompanied by notice that defendant intended to rely upon the bar of the statute of limitations as a defense, was sufficient, under the prevailing rule in the fourth circuit, to cast upon the plaintiff the burden of proving that his case, which by his own showing was prima jade barred, was within one of the exceptions taking it out of the statute (Dielmann v. Citizens’ Nat. Bank, 8 S. D. 263, 66 N. W. 311).